       Case 1:96-cr-00383-JCH-GJF Document 80 Filed 08/25/21 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JERRY PAUL CONCHO,

       Petitioner,

v.                                                                 No. 21-cv-0188 JCH-GJF
                                                                   No. 96-cr-0383 JCH-GJF

UNITED STATES OF AMERICA,

       Respondent.


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Petitioner Jerry Paul Concho’s Habeas Corpus Petition

(CV Doc. 1, supplemented by CV Doc. 4, CR Doc. 79) (Petition). Concho challenges his federal

convictions stemming from a carjacking in 1996. The Court previously explained that 28 U.S.C.

§ 2255 is the proper avenue for relief and directed him to show-cause why any § 2255 claims should

not be dismissed as time-barred. Because Concho failed to demonstrate grounds for tolling, the

Court will dismiss the Petition with prejudice.

                                        BACKGROUND

       Concho was indicted in 1996 for, inter alia, first degree murder, using and possessing a

firearm during a crime of violence, motor vehicle theft, and carjacking resulting in death. See

Docket Sheet in Case No. 96-cr-0383 JCH-GJF. He entered into a plea agreement on August 4,

1997, accepting responsibility for carjacking resulting in death and aiding and abetting. See CR

Doc. 63, 75. By a Judgment entered October 6, 1997, the Court (Hon. Bruce Black) sentenced

Concho to 384 months imprisonment, followed by a five-year term of supervised release. See CR

Doc. 70, 73. Concho did not appeal. See Docket Sheet in Case No. 96-cr-0383 JCH-GJF.

       Over 23 years later, on March 1, 2021, Concho filed a Petition for Writ of Habeas Corpus
       Case 1:96-cr-00383-JCH-GJF Document 80 Filed 08/25/21 Page 2 of 6



Under 28 U.S.C. § 2241. See CV Doc. 1. He argued his plea is invalid because: (1) the prosecutor

tampered with evidence and committed misconduct, (2) counsel was ineffective, and (3) the Court

lacked jurisdiction to enter a judgment and failed to explain the plea. Concho also alleged various

parties breached the plea agreement, but the alleged breach is premised on the same arguments.

On May 24, 2021, the Court permitted Concho to amend his Petition to raise claims under 28 U.S.C.

§ 2255 or, alternatively, withdraw the Petition so this case does not count as Concho’s “first” §

2255 proceeding. See CV Doc. 3 (OSC). The OSC warned that to obtain relief from the

conviction, Concho must also overcome the statute of limitations. Id. at 3. Such warning was

issued pursuant to Castro v. U.S., 540 U.S. 375, 382 (2003), which governs pro se petitions that

seek relief from a federal conviction but do not cite 28 U.S.C. § 2255. Castro holds that courts

“may not recharacterize a pro se litigant’s motion as a request for relief under § 2255—unless the

court first warns the pro se litigant about the consequences of the recharacterization, thereby giving

the litigant an opportunity to contest the recharacterization, or to withdraw or amend the motion.”

Castro, 540 U.S. at 382.

       Concho initially declined the options set forth in Castro and again sought to proceed under

§ 2241. He filed an “Affidavit of Truth: Petition for Writ of Habeas Corpus Title 28 United States

Code 2241” (First Affidavit). See CV Doc. 4. Like the initial filing, the First Affidavit alleges

Concho’s conviction is unlawful. However, the First Affidavit states that “tamperings, alterations

of changing his petition to a Motion to Vacate Under Title 28 U.S.C. [§] 2255 was not lawful nor

valid, nor was Petitioner placed on real notice within this unconstitutional violation[]….” Id. at 1.

       About three weeks later, on June 24, 2021, Concho changed course. He filed a second

“Affidavit of Truth Pursuant to Title 28 U.S.C. [§] 2255 Habeas Corpus” (Second Affidavit). See


                                                  2
       Case 1:96-cr-00383-JCH-GJF Document 80 Filed 08/25/21 Page 3 of 6



CR Doc. 79. The Second Affidavit states: “Concho will decline to withdraw his petition under 28

U.S.C. [§] 2255 and can show cause why the claims petition has stated should not be dismissed as

untimely…” Id. at 1. It further states: “There was a[] misunderstanding about the proper vehicle

for petition of which he does not wish to withdraw nor recharacterize the 28 U.S.C. 2255 habeas

petition. The petitioner also was warned that any 2255 claim is likely barred, but that is far from

the truth.” Id. Construed liberally, and reading the Second Affidavit as a whole, the Court

discerns that Concho seeks relief from his conviction under § 2255. The Court will treat the

aforementioned arguments (i.e., breach of the plea agreement, involuntary plea, ineffective

assistance of counsel, etc) as his § 2255 claims. The Court also construes the Second Affidavit as

a show-cause response addressing timeliness.

                                           DISCUSSION

       Section 2255 motions must generally be filed within one year after the defendant’s

conviction becomes final. See 28 U.S.C. § 2255(f). The one-year limitation period can be

extended where:

       (1)     The defendant was prevented from making a motion by “governmental action in

violation of the Constitution or laws of the United States....” § 2255(f)(2);

       (2)     The motion is based on a “right [that] has been newly recognized by the Supreme

Court and made retroactively applicable to cases on collateral review.” § 2255(f)(3); or

       (3)     The defendant could not have discovered “the facts supporting the claim … through

the exercise of due diligence.” § 2255(f)(4).

Equitable tolling may also available “when an inmate diligently pursues his claims and

demonstrates that the failure to timely file was caused by extraordinary circumstances beyond his


                                                  3
       Case 1:96-cr-00383-JCH-GJF Document 80 Filed 08/25/21 Page 4 of 6



[or her] control.” Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000).

       Here, the Judgment was entered October 6, 1997, and Concho did not appeal. See Docket

in 96-cr-0383. The Judgment became final on October 21, 1997, after expiration of the fourteen-

day criminal appeal period. See United States v. Mathisen, 822 Fed. App’x 752, 753 (10th Cir.

2020) (“For purposes of § 2255, … [petitioner’s] criminal conviction became final when his time

for filing a direct appeal expired—fourteen days after” entry of the judgment); United States v.

Hurst, 322 F.3d 1256, 1261–62 (10th Cir. 2003) (observing that the limitations period under §

2255(f) begins on the day after the judgment becomes final and ends exactly one year later on the

same day). There was no apparent case activity during the next year, and the limitation period

expired on October 21, 1998. The § 2255 claims filed March 1, 2021 are therefore time-barred,

absent grounds for tolling.

       The OSC explained the above principles and set out the standards for statutory and equitable

tolling. See CV Doc. 3. Concho’s show-cause response does not dispute the procedural facts or

timeline. See CR Doc. 79. Instead, he argues his claims are not time-barred, and the conviction

is null and void, based on the following defects in the plea proceedings:

       (a) The prosecutor tampered with evidence, committed fraud, exceeded his authority, and

failed to uphold the Constitution;

       (b) Plea counsel provided ineffective assistance and violated fiduciary duties;

       (c) The prosecutor and plea counsel breached the plea agreement, based on the above

circumstances;

       (d) The plea was involuntary because Concho was not informed of the nature and elements

of each offense;


                                                 4
        Case 1:96-cr-00383-JCH-GJF Document 80 Filed 08/25/21 Page 5 of 6



        (e) Concho was not “duly convicted” under “color of law,” which violates due process

principles;

        (f) The sentence is based on inaccurate information;

        (g) The Court (Hon. Bruce Black) lacked jurisdiction to enter the Judgment; and

        (h) Concho’s incarceration constitutes slavery.

CR Doc. 79 at 1-2.

        These arguments pertain to the merits of Concho’s claims and do not address tolling. The

Tenth Circuit holds that courts need not address the merits of a habeas petition unless the petitioner

complies with the stringent requirements of § 2255, including the one-year limitation period. See

U.S. v. Greer, 881 F.3d 1241, 1244 (10th Cir. 2018) (“Before addressing the merits of [petitioner's]

claim, he must show that he can satisfy the procedural requirements of the [habeas statute] ... The

first of these barriers is timeliness.”).

        Concho also urges the Court to overlook any procedural defects because his conviction

constitutes a miscarriage of justice. See CR Doc. 79 at 2. The miscarriage of justice exception is

“a markedly narrow one, implicated only in extraordinary case[s] where a constitutional violation

has probably resulted in the conviction of one who is actually innocent.” United States v.

McGaughy, 670 F.3d 1149, 1159 (10th Cir. 2012) (quotations omitted). A showing of actual

innocence serves to toll or “overcome” the one-year period. See Laurson v. Leyba, 507 F.3d 1230,

1232 (10th Cir. 2007) (A showing of “actual innocence may toll the statute of limitations.”). The

habeas petitioner must “persuade[] the district court that, in light of the new evidence, no juror,

acting reasonably, would have voted to find him guilty beyond a reasonable doubt.’” Burke v.

Bigelow, 792 Fed. App’x 562, 565 (10th Cir. 2019) (quoting McQuiggin v. Perkins, 569 U.S. 383,


                                                  5
       Case 1:96-cr-00383-JCH-GJF Document 80 Filed 08/25/21 Page 6 of 6



386 (2013)).

       Concho’s show-cause response does not meet this standard. He asserts that aiding and

abetting require more than his “mere presence” at the crime scene or “guilt by association,” and the

prosecutor failed to prove he intentionally associated with the carjacking venture. CR Doc. 79 at

2. This does not qualify as new evidence, and the allegations are too conclusory to convince a

reasonable juror to acquit Concho. See, e.g., Frost v. Pryor, 749 F.3d 1212, 1232 (10th Cir. 2014)

(“[s]imply maintaining one’s innocence” does not establish the exception). Concho may therefore

not take advantage of the exception for miscarriage of justice or actual innocence.

       For the reasons above, Concho has not established grounds for tolling. The one-year

limitation period expired on October 21, 1998, and the Petition filed on March 1, 2021 is time-

barred. The Court will dismiss the Petition with prejudice. The Court will also deny a certificate

of appealability (COA) under Habeas Corpus Rule 11, as the time-bar is not reasonably debatable

in this case. See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (COA issues where “reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or wrong”).

       IT IS ORDERED that Petitioner Jerry Paul Concho’s Habeas Corpus Petition (CV Doc. 1,

supplemented by CV Doc. 4 and CR Doc. 79) is DISMISSED with prejudice; a certificate of

appealability is DENIED; and the Court will enter a separate judgment closing the civil case.




                                                  _______________________________________
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                 6
